LACOMBE, Circuit Judge.
[1] Defendant’s device has some modifications and some additions, but it certainly seems to contain the combination of claims 5 and 35 and, therefore, to infringe. It is true that complainant has, as defendant expresses it, had a monopoly of a valuable trade for several years. That is what patents are issued for, but it does not follow that the last three months should he lopped off from the grant of exclusive right to make, sell, and use the patented device.
[2] There is nothing in the defendant’s papers to show that it does not intend to sell the infringing device before February 19, 1912, *988the date of expiration. On the contrary, it is quite clearly indicated that machines containing the combination of claims 5 and 35 are now being manufactured. This should cease, although of course defendant may advertise, if it chooses so to do, that after that date it will manufacture and supply the trade.
Motion granted.